Title: From John Adams to Ward Nicholas Boylston, 24 December 1816
From: Adams, John
To: Boylston, Ward Nicholas



Dear Nicholas
Quincy Dec 24. 1816

I have seen but one of your Papers. I know nothing of the Transactions in England or America.
The Will is a Phenomenon. A Neuton a Saunders a Barrow or a Bowditch might make the Algebraick Calculations necessary to explain it: I am totally incapable of it.
I know not whether the Will has been proved and approved in Europe, or America. I know not what questions are depending before the Court or any Court in Europe, or America. And if I knew them all, it would be improper for me to give any Opinion concerning then.
One thing I know: I am ready to give you a release and Quit claim for myself my Heirs Executors and Administrators and Assigns for ever, of all my Rights and Pretensions under the Will whenever you will present me an Instrument to that purpose for my Signature and Seal: in consideration of one Princetown Apple, and indeed without any consideration at all, unless it be necessary for Form. And in that case I should prefer a Princetown Apple to a Pepper corn, though that would do as well.
I am your Cousin
John Adams